Citation Nr: 1530222	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for cramp fasciculation syndrome.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision that granted service connection for cramp fasciculation syndrome, bilateral lower extremities, and assigned an initial noncompensable rating.  A September 2013 rating decision increased the initial rating to 20 percent.  The Board notes that the issue of entitlement to an initial higher rating for cramp fasciculation syndrome remains in appellate status because the September 2013 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran participated in a videoconference hearing before the undersigned in September 2014, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last received an examination of her cramp fasciculation syndrome in April 2010.  Since that time, the Veteran has contended, for example in her September 2014 hearing before the undersigned, that her cramp fasciculation syndrome has resulted in a variety of symptoms that are not contemplated by her current evaluation under Diagnostic Code 5099-5025, rated as analogous to fibromyalgia.  Specifically, the Veteran contends that her service-connected cramp fasciculation syndrome results in vascular symptoms, tremor, fainting episodes, and depression.  Further, the Veteran's attorney contends that contrary to the December 2010 rating decision, the service-connected disability on appeal should not be limited to the bilateral lower extremities, as the disability affects the entire body.   See October 2013 VA form 9.  

The Board notes that the Veteran suffers from several non-service-connected disabilities, to include diabetic polyneuropathy.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, on remand, the Veteran should be provided with an examination in order to address all manifestations of the Veteran's service-connected cramp fasciculation syndrome, and to distinguish the symptoms that the Veteran suffers as a result of that syndrome from those that she suffers as a result of other non-service-connected disabilities.  

The Board notes that in an October 2014 written statement, the Veteran's attorney requested that in the event the Board decides that the matter on appeal is not to be referred to the Director, Compensation and Pension, under 38 C.F.R. § 3.321 (b)(1), that the Board remand for an Independent Medical Opinion (IMO) under 38 C.F.R. § 3.328.  In this regard, the Board finds that given the nature of the Veteran's service-connected cramp fasciculation syndrome, the AOJ should refer this matter for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).

Lastly, during the September 2014 Board hearing, the Veteran testified that she is unable to work due to her service-connected cramp fasciculation syndrome.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her attorney a letter requesting that she provide sufficient information, and if necessary, authorization, so that any additional evidence (to include both VA and non-VA medical records) pertinent to the claims on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, what evidence VA will seek to obtain, and to specifically include notice of the requirements for establishing a TDIU under 38 C.F.R. § 4.16(b) (2014).  

2.  Schedule the Veteran for a VA examination, by a physician (M.D.) with the appropriate expertise, to address the nature and severity of her service-connected cramp fasciculation syndrome.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should provide the following:

a) The examiner should describe all of the symptoms that the Veteran experiences as the result of cramp fasciculation syndrome.  

b) The examiner should specifically address whether the Veteran's cramp fasciculation syndrome results in vascular or circulatory symptoms, an essential tremor, fainting episodes, or depression.   

c)  In providing the above, the examiner should reconcile his or her findings with the other evidence of record, to include prior VA examination reports, VA medical opinions, and private medical reports and opinions of record.  

d)  With respect to clinical findings, the examiner should distinguish symptoms of the Veteran's service-connected cramp fasciculation syndrome from that of any nonservice-connected disabilities.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected lumbar spondylosis.  Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

3.  After completing the above, refer the case to the Director of Compensation and Pension Service for consideration of entitlement to an initial higher rating for cramp fasciculation syndrome on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2014) and for a TDIU pursuant to 38 C.F.R. § 4.16(b).  In addition to the medical evidence of record, the Board specifically directs the attention of the reviewing official to the Veteran's and her attorney's written statements of record.

4.  After ensuring compliance with the instructions set forth above,  readjudicate the claim for an initial higher rating for cramp fasciculation syndrome, to include consideration of all applicable diagnostic codes and 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim. 38 C.F.R. § 3.655 (2014).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




